Case 2:20-cv-00078-JRG Document 71-1 Filed 12/04/20 Page 1 of 1 PageID #: 1782




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CELLULAR COMMUNICATIONS                         §
EQUIPMENT LLC,                                  §
                                                §
Plaintiff,                                      §       Case No. 2:20-CV-00078-JRG
                                                §
    v.                                          §       JURY TRIAL DEMANDED
                                                §
HMD GLOBAL OY,                                  §
                                                §
Defendant.                                      §


                       [PROPOSED] ORDER DENYING CCE’S
                   MOTION TO ENFORCE THE PROTECTIVE ORDER

         The Court, having considered CCE’s Motion to Enforce the Protective Order, finds that

that Paragraphs 5(g) and 7 of its form protective order allow submission of confidential

information to other courts, under their own sealing procedures, to advance this action through

procedures such as ancillary actions, mandamus petitions, transfers, or appeals.

         CCE’s Motion to Enforce the Protective Order is therefore DENIED.
